Case: 1:19-cv-05965 Document #: 73-5 Filed: 09/24/20 Page 1 of 2 PageID #:1421




                EXHIBIT E
    Case:
  CaseCase:1:19-cv-05965
             1:19-cv-05965
                         Document
                           Document
       2:18-cv-11481-SDW-CLW      #:#:
                                    73-5
                                       1-3Filed:
                                Document  Filed:
                                           4-2 09/24/20
                                                 09/05/19
                                                 Filed    Page
                                                           Page22Page
                                                       10/31/18  of
                                                                  of22PageID
                                                                      PageID   #:1422
                                                                                #:54 52
                                                                       2 of 2 PageID:


            What You Need to Know about Overdrafts and Overdraft Fees

An overdraft occurs when you do not have enough money in your account to cover a transaction, but we pay it
anyway. We can cover your overdrafts in two different ways:
    1. We have standard overdraft practices that come with your account.
    2. We also offer overdraft protection plans, such as a link to a savings account, which may be less
       expensive than our standard overdraft practices. To learn more, ask us about these plans.
This notice explains our standard overdraft practices.

 What are the standard overdraft practices that come with my account?
    We do authorize and pay overdrafts for the following types of transactions:
            Checks and other transactions made using your checking account number
            Automatic bill payments
    We do not authorize and pay overdrafts for the following types of transactions unless you ask us to (see
    below):
            ATM transactions
            Everyday debit card transactions
    We pay overdrafts at our discretion, which means we do not guarantee that we will always authorize and
    pay any type of transaction.
    If we do not authorize and pay an overdraft, your transaction will be declined.

 What fees will I be charged if [Institution Name] pays my overdraft?
    Under our standard overdraft practices:
            We will charge you a fee of up to $30 each time we pay an overdraft.
            Also, if your account is overdrawn for 5 or more consecutive business days, we will charge an
             additional $5 per day.
            There is no limit on the total fees we can charge you for overdrawing your account.

 What if I want [Institution Name] to authorize and pay overdrafts on my ATM and everyday
  debit card transactions?
    If you also want us to authorize and pay overdrafts on ATM and everyday debit card transactions, call
    [telephone number], visit [Web site], or complete the form below and [present it at a branch][mail it to:
    --------------------------------------------------------------
    ___ I do not want [Institution Name] to authorize and pay overdrafts on my ATM and everyday debit card
         transactions.
    ___ I want [Institution Name] to authorize and pay overdrafts on my ATM and everyday debit card
         transactions.


    Printed Name: _________________________
    Date: _________________________
    [Account Number]: _______________________ ]
